IN THE UNITED STATES DISTRICT COURT
_ ._F_O.R THE_.NQ.R'.I‘H.ERN.DI_;S”I‘.R!CT _OF. adams . . .
_EA_STERN DIVISION_ _ _

LABORERS’ PENSION FUND et al.,

Casc No. 08 C 6915
Plaintil`fs,

v. Judge Rubcn Castillo

IFE&S, INC., an Illinois Corporation,

\_/\_J\_/\_/\_/\_d\_/\_/

Defendant.
MOTION FOR REVIVAL OF JUDGMENT

Plaintiffs Laborers’ Pension Fund and Laborers’ Welf`are Fund of the Health and Welfare
Department of the Construction and General Laborers’ District Co_uncil of Chicago and Vicinity and
Catherine Wenskus, not individually but in her official capacity as the Administrator of the Funds
(hereinafter referred to collectively as “Plaintiffs” or “Funds”), by and through their attorneys,
Patrick T. Wallace and Sara S. Schumann hereby move this Court to Revive its October 30, 2009
judgment against Defendant IFE&S, lnc. and Christine Garcia. ln support of this Motion, Plaintiffs
state as follows:

1. On October 30, 2009, this Court entered a judgment in Plaintii`fs’ favor and against
Defendant IFE&S, Inc., in the amount 0f$201,959.87, and against Christine Garcia in the amount of
313 l,698.93, with the judgment amount against Ms. Garcia to be satisfied jointly and severally with
that of the amount against Det`endant IFE&S, lnc. A true and accurate copy of this Court’s October
30, 2009 judgment order is attached hereto as Exhibit A.

2. $26,445.93 of the judgment remains due and owing

3. According to Rule 69(a)(ij of the Federal Rules of Civil Procedure, supplementary

proceedings in federal court are governed by applicable state law of the state in which the federal

 

court resides. See also J"DK Elecl)'om'cs Corp. v. Dmiman, 321 F.3d 677, 680 (7‘]‘ Cir. 2003) and
applying lllinois state law in revival of federal judgments).

4. Revival of judgments in lllinois is governed by 735 ILCS 5/2-1602(a), stating that a
judgment may be revived by the filing of a petition to revive Within 20 years after the entry of the
judgmentl

5. Accordingly, the Funds request that the Court’s October 30, 2009 judgment against
Defendant iFE&S, lnc. and Christine Garcia be revived in the amount of $26,444.93.

WHEREFORE, Plaintiffs respectfully request that this Court revive its October 30, 2009
judgment against Defendant IFE&S, Inc. and Christine Garcia be revived in the amount of
$26,444.93.

Respectfully submitted,
Laborers’ Pension Fund, et al.,

By: /s/Sara S. Schumann
Sara S. Schumann

Laborers' Pension and Welfare Funds
Offlce of the Fund Council

lll W Jackson Bivd, Suite 1415
Chicago, IL 60604

(312) 692-1497

SaraS(chhi]pr.com
March 20, 2019

 

 

Case: l:OB-ev-06915 Doeument #: 54 Filed: 10/30)'09 Page 1 of 3 Page|D #:627

- _ . in free-vu_l:l‘.al)_sra'ras_I)_I_S'_I‘RIC_.T cou_rrr._. . .
._ ron rare Noarna_lw_r)isralc:r or annum _

EAS'I`ERN DIVISI()N

LABORERS’ PENSION FUND, el al. )

' )
Plaintiff.v, } Case Ne. 08 C 6915

)

v. )

, )
Il"E&S INC., an l`llinols eerperatinn, ) Judge CAS'I`ILLO

t )

Defendant. )

J_UI)GMENT ()Rl)ER

This matter having come to be heard en the Metien ot`Plaintiffs Laborers’
Pensien Fund, l.aberers’ Weit`are l"und of the liealth and Welfare Department of the
C.’.onstructien and Generaf Lahorers’ l)istriet Council ot` Chi_eago and Vieinity, and Jamcs
S. .Iorgensen, Administrator of the Funds, (eol|ectively “l"nnds”), to Enl`eree the parties`
Settlernent Agreement, due notice having been given, and the Court being fully advised
in the premises_.

IT IS IIEREBY ORDF.RF.D THA'l`;

l. .|ndgment is hereby entered in favor cf the l"unds and against
Defendant lFF€&S Ine., in the amount of$201_.959.87 as follower

A. $?0,260.94 pursuant le paragraph l.A. of the Settlement
Agreement;

B. $48,379.60 in accelerated monthly Nete payments pursuant to
paragraph l.B. of the Settlement Agfeement;

C. $2,548.50 in liquidated damages for die late paid April, 2009

benefits report pursuant to paragrapl'i°'l .B` of the Settlernent

 

 

 

 

Case: l:OB-cv-O€Ql§ Doeument #: 54 Filed: 10130/09 Page 2 et 3 PagetD #:628

- - '-Agreentent;

375,820.83 in benefits and dues contributions for the months

ol`May, June, July, and Augusl, 2009; including liquidated
damages, pursuant to paragraph l.B:.,`ot` the Settlernent Agreement;
and ,

$4,950.00 in attomeys’ fees and costs pursuant to paragraph l.B.

of the Settlement Agreement.

2. Judgment is hereby entered in favor of the Funds and against Christine

Garcia in the amount e|'$l31,698,93 as follews:

A.

C.

$48,3?9.60 in accelerated monthly Note payments pursuant to
paragraph l.B. of the Settlernent Agrcem€llf§

$2,548.50 in liquidated damages for the late paid April, 2009
benefits report pursuant to paragraph ‘l .B. efthe Settlement
Agreement;

$75,820.83 in benefits and dues contributions for the months

of May, .iune, July, and August, 2009, including liquidated
dainages, pursuant to paragraph l.B. of the Settlemcnt Agreenient;
and

$4,950.00 in attorneys` fees and costs pursuant to paragraph l.B.

ol` the Settlement Agreernent.

3. ’l`he forcgoingjudgment against Christine Garcia is to be satisfiedjoint

and severally with the foregoing judgment against Defendai`it lFF.&S Inc.

4. IFB&S Ine. and Christine Garcia are to pay postjudgment interest on all

 

 

 

 

Case: 1:08-cv-06915 Document #: 54 Filed: 10130/09 Page 3 of 3 Page|D #:629

b

. ..a_nt_ou_nts due t`r_t_n_n the date ot`__iudgm_ent until the judgment i_s_satisti¢d, .; _. . . . .. .

;E;£TER: t &m
te llonorab|e linan Castillo q

llnited States District C`.ourt Juclge

naa:__n /WAM

 

_ _ _ - CERTIF.ICATE OF SERVICE _
"The' undersigned cett_it_i_es that she caused a copy of the Motion for Revival ofludgment upon
the following persons Via personal service
IFE&S, Inc.
Christine Garcia
P\‘esident and Registered Agent

2040 W. 16th Street
Broadview, IL 60155

Christina Garcia
4548 N. Melvina
Chicago, lllinois 60630

By: /s/ Sara S. Schumann
Sara S. Schumann

